Citation Nr: 1727849	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-37 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder, claimed as a gallbladder disorder, post-surgical removal.  

2.  Entitlement to a temporary total rating assigned for convalescence following a September 2005 gallbladder surgery.  


REPRESENTATION

The Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from July 1981 to August 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2007 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

While the Veteran initially requested to participate in a Board hearing on these matters when perfecting this appeal, he later withdrew his hearing request, as reflected in a February 2015 statement of record.  

In this decision, the Board is dismissing the Veteran's claim for a temporary total evaluation, as it is a downstream appeal issue that cannot be adjudicated until a final determination of his service connection claim is rendered.  As further development with regard to this service connection claim is required, the claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  In September 2005, the Veteran's gallbladder was surgically removed in an effort to treat his ongoing gastrointestinal symptoms.

2.  The Veteran is not currently service-connected for a gastrointestinal disorder.


CONCLUSION OF LAW

The issue of the assignment of a temporary total disability rating for convalescence following gall bladder surgery performed in September 2005 is dismissed.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. § 4.29 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran, and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

The Veteran is seeking a temporary total disability rating for convalescence following his gallbladder removal surgery, which was performed in September 2005.  

The law provides that a temporary total rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

In this case, the Veteran is not service-connected for any gastrointestinal disorder, to include a gallbladder disorder.  Accordingly, there is currently no legal basis to consider the assignment of a temporary total rating for convalescence following surgery to treat such a disability.  See 38 C.F.R. § 4.29.  Consequently, the appeal for such a temporary total rating must be dismissed, as consideration for a temporary total rating is a downstream issue.  Should a gastrointestinal disorder be service-connected at a later date, the Veteran may seek a temporary total rating at that time.  



ORDER

The claim for a temporary total disability rating  for convalescence following a September 2005 gallbladder surgery is dismissed.  


REMAND

While the Veteran has specifically sought service connection for a gallbladder disorder, which he posits was symptomatic during the latter part of his 20 years of service which ended in 2001, and eventually culminated in the need for surgical removal in September 2005, the Board has construed his claim more broadly as a claim for a gastrointestinal disorder.  

A review of the record reflects that the Veteran received treatment during service for gastrointestinal symptoms and that he sought emergent care in September 2005, several years after service, for similar symptoms.  After his treatment providers concluded that the Veteran's gallbladder was malfunctioning, causing his gastrointestinal distress, the Veteran's gallbladder was surgically removed.  However, as reported by the Veteran during his June 2015 VA examination, his gastrointestinal symptoms have persisted and were not alleviated by his surgical treatment.  Based on this information, the VA examiner determined that the Veteran's gallbladder disorder was unrelated to his in-service symptoms, as the Veteran continues to experience these symptoms even after his gallbladder was removed.  

The Board finds that while the VA examiner's rationale specifically and narrowly addresses the question of whether the Veteran's gallbladder dysfunction was the cause of his in-service symptoms, it fails to address the greater question of whether the Veteran has a current gastrointestinal disorder that is related to service, as suggested by his similar gastrointestinal symptoms during and since service.  Accordingly, the Board finds that further development is required to determine the underlying disorder resulting in the Veteran's current gastrointestinal symptoms, and to determine whether this disorder initially manifested during service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and onset of all current gastrointestinal disorders.  The Veteran's claims file must be made available to the examiner for review prior to the examination.  

The examiner is asked to review the Veteran's claims file; elicit a history of his gastrointestinal symptoms, treatment, and diagnoses during and since service; and conduct a relevant clinical examination and any necessary diagnostic tests to determine the presence of any current gastrointestinal disorders.  

Then, the examiner is asked to opine whether it is at least as likely as not (50 percent or higher probability) that any currently-diagnosed gastrointestinal disorder had its onset in or is otherwise related to service.  A complete rationale must be provided for all opinions rendered.  

2.  Finally, readjudicate the Veteran's service connection claim for a gastrointestinal disorder.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


